UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6634


EDDIE MILTON GAREY, JR.,

                Petitioner - Appellant,

          v.

ANDREW MANSUKEANI, Warden of Estill FCI,

                Respondent - Appellee,

          and

ERIC HIMPTON HOLDER, JR., US Attorney General,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      Bruce H. Hendricks, District
Judge. (8:15-cv-00056-BHH)


Submitted:   July 21, 2016                   Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Milton Garey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eddie Milton Garey, Jr., a federal prisoner, appeals the

district    court’s     order    accepting     the   recommendation        of   the

magistrate judge and dismissing without prejudice ∗ his 28 U.S.C.

§ 2241 (2012) petition and the court’s order denying his Fed. R.

Civ. P. 59(e) motion.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Garey v. Mansukeani, No. 8:15-cv-00056-

BHH (D.S.C. Jan. 7, 2016; Apr. 19, 2016).                    We grant Garey’s

motion    for   an    extension    of   time    to   file    his    supplemental

informal brief, and we deny Garey’s motion for appointment of

counsel.    We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented    in     the   materials

before   this   court    and    argument    would    not   aid   the     decisional

process.



                                                                           AFFIRMED




     ∗ We conclude that the district court’s dismissal order is a
final, appealable order.     See Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623-24, 629-30 (4th Cir. 2015).



                                        2